DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
 	An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mark McBriar on May 28, 2021.

The following amendments were discussed and agreed to by Applicant:
1) In claim 8, line 1, delete “6” and insert “7”.
2) In claim 13, line 1, delete “11” and insert “12”.
3) In claim 18, line 1, delete “16” and insert “17”.

Reasons for Allowance
 	The claimed invention of method of increasing long-term potentiation, improving memory, and treating ischemia in a subject having a neurodegenerative disease comprising administration of a therapeutically effective amount of a compound of 

    PNG
    media_image1.png
    131
    79
    media_image1.png
    Greyscale

, wherein R1, R2, R3, R4, and R6 are independently selected from H, C, CH, CH2, CH3,

    PNG
    media_image2.png
    294
    288
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    886
    290
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    155
    299
    media_image4.png
    Greyscale
 

Moreover, Watterson prophetically teaches the use of said compounds for a multitude of unrelated disorders ranging from skin disorders to renal inflammation to cancer (column 9, lines 31-37). There is no teaching of treating increasing long-term potentiation, improving memory, and treating ischemia employing the narrow scope of compounds of formula I of the instant claims.
Additionally, Applicant’s filing of Terminal Disclaimers over US Patents 9,783,525 and 10,428,047 overcome the outstanding obviousness-type double patenting rejections.
Thus the claimed invention is rendered neither anticipated nor obvious. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Claims 6-20 are allowed.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sahar Javanmard whose telephone number is (571)270-3280.  The examiner can normally be reached on Monday-Friday, 9:00-5:00 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/SAHAR JAVANMARD/Primary Examiner, Art Unit 1627